Fairchild, J.
(concurring in part; dissenting in part). I agree that the judgment should be reversed but am of the opinion that the direction to the circuit court should be to enter judgment affirming and enforcing the order of the board. The board has jurisdiction over “any controversy concerning unfair labor practices.” When the record discloses that this is the controversy involved, the record supports the board’s jurisdiction, unless it has also been proved that the particular unfair labor practices challenged affect interstate commerce. I agree with the majority that the record before the board does not so clearly establish that the alleged unfair labor practices affected interstate commerce that the present record does not support the board’s jurisdic*473tion to issue the order. I conclude, however, with all due respect, that it was too late for the respondent to assert the existence of a fact which would defeat the board’s prima facie jurisdiction.